
	
		II
		111th CONGRESS
		1st Session
		S. 490
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to repeal
		  the windfall elimination provision and protect the retirement of public
		  servants.
	
	
		1.Short titleThis Act may be cited as the
			 Public Servant Retirement Protection
			 Act of 2009.
		2.Repeal of current
			 windfall elimination provisionParagraph (7) of section 215(a) of the
			 Social Security Act (42 U.S.C. 415(a)(7)) is
			 repealed.
		3.Replacement of
			 the windfall elimination provision with a formula equalizing benefits for
			 certain individuals with non-covered employment
			(a)Substitution of
			 proportional formula for formula based on covered portion of periodic
			 benefit
				(1)In
			 generalSection 215(a) of the Social Security
			 Act (as amended by section 2 of this Act) is amended further by
			 inserting after paragraph (6) the following new paragraph:
					
						(7)(A)In the case of an
				individual whose primary insurance amount would be computed under paragraph (1)
				of this subsection, who—
								(i)attains age 62 after 1985 (except
				where he or she became entitled to a disability insurance benefit before 1986
				and remained so entitled in any of the 12 months immediately preceding his or
				her attainment of age 62), or
								(ii)would attain age 62 after 1985 and
				becomes eligible for a disability insurance benefit after 1985,
								and who first becomes eligible after 1985 for a
				monthly periodic payment (including a payment determined under subparagraph
				(F), but excluding (I) a payment under the Railroad Retirement Act of 1974 or
				1937, (II) a payment by a social security system of a foreign country based on
				an agreement concluded between the United States and such foreign country
				pursuant to section 233, and (III) a payment based wholly on service as a
				member of a uniformed service (as defined in section 210(m)) which is based in
				whole or in part upon his or her earnings for service which did not constitute
				employment as defined in section 210 for purposes of this title
				(hereafter in this paragraph and in subsection (d)(3) referred to as
				noncovered service)), the primary insurance amount of that
				individual during his or her concurrent entitlement to such monthly periodic
				payment and to old-age or disability insurance benefits shall be computed or
				recomputed under this paragraph.(B)The primary insurance amount of an
				individual described in subparagraph (A), as computed or recomputed under this
				paragraph, shall be—
								(i)in
				the case of an individual who first performs noncovered service after the 12th
				calendar month following the date of the enactment of the
				Public Servant Retirement Protection Act of
				2009, the primary insurance amount determined under subparagraph
				(C), or
								(ii)in the case of an individual who has
				performed noncovered service during or before the 12th calendar month following
				the date of the enactment of the Public
				Servant Retirement Protection Act of 2009, the larger of—
									(I)the primary insurance amount
				determined under subparagraph (C), or
									(II)the primary insurance amount
				determined under subparagraph (E).
									(C)An individual’s primary insurance
				amount determined under this subparagraph shall be the product derived by
				multiplying—
								(i)the individual’s primary insurance
				amount, as determined under paragraph (1) of this subsection and subparagraph
				(D) of this paragraph, by
								(ii)a fraction—
									(I)the numerator of which is the
				individual’s average indexed monthly earnings (determined without regard to
				subparagraph (D)), and
									(II)the denominator of which is an
				amount equal to the individual’s average indexed monthly earnings (as
				determined under subparagraph (D)),
									rounded, if not a multiple of
				$0.10, to the next lower multiple of $0.10.(D)(i)For purposes of
				determining an individual’s primary insurance amount pursuant to clauses (i)
				and (ii)(II) of subparagraph (C), the individual’s average indexed monthly
				earnings shall be determined, subject to clause (ii), by treating all recorded
				noncovered earnings (as defined in clause (iii)(I)) derived by the individual
				from noncovered service performed in each year after 1950 as
				wages (as defined in section 209 for purposes of this title),
				which shall be treated as included in the individual’s adjusted total covered
				earnings (as defined in clause (iii)(II)) for such calendar year together with
				amounts consisting of wages (as so defined without regard to
				this subparagraph) paid during such calendar year and self-employment income
				(as defined in section 211(b)) for taxable years ending with or during such
				calendar year.
								(ii)In any case in which some or all of the
				earnings derived from noncovered service performed by an individual during any
				calendar year after 1950 are not recorded noncovered earnings (as defined in
				clause (iii)(I)), for purposes of determining the individual’s average indexed
				monthly earnings as described in clause (i), the amount of the individual’s
				adjusted total covered earnings (as defined in clause (iii)(II)) for such
				calendar year shall be deemed to be, in lieu of the amount determined without
				regard to this clause, an amount equal to the quotient derived by
				dividing—
									(I)the sum of all adjusted total covered
				earnings (determined without regard to this clause) of the individual for all
				calendar years after 1950, plus all recorded noncovered earnings which are paid
				to the individual during such calendar years (after adjustment under subsection
				(b)(3) as if such earnings were wages), by
									(II)the number of calendar years after
				1950 for which there are, with respect to the individual, any earnings
				described in subclause (I).
									(iii)For purposes of this
				subparagraph—
									(I)The term recorded noncovered
				earnings means earnings derived from noncovered service (other than
				noncovered service as a member of a uniformed service (as defined in section
				210(m))) for which satisfactory evidence is determined by the Commissioner to
				be available in the records of the Commissioner.
									(II)The term adjusted total covered
				earnings means, in connection with an individual for any calendar year,
				the sum of the wages paid to the individual during such calendar year (as
				adjusted under subsection (b)(3)) plus the self-employment income derived by
				the individual during any taxable year ending with or during such calendar year
				(as adjusted under subsection (b)(3)).
									(iv)The Commissioner of Social Security shall
				provide by regulation for methods for determining whether satisfactory evidence
				is available in the records of the Commissioner for earnings for noncovered
				service (other than noncovered service as a member of a uniformed service (as
				defined in section 210(m))) to be treated as recorded noncovered earnings. Such
				methods shall provide for reliance on earnings information which is provided to
				the Commissioner by employers and which, as determined by the Commissioner,
				constitute a reasonable basis for treatment of earnings for noncovered service
				as recorded noncovered earnings. In making determinations under this clause,
				the Commissioner shall also take into account any documentary evidence of
				earnings derived from noncovered service by an individual which is provided by
				the individual to the Commissioner and which the Commissioner considers
				appropriate as a reasonable basis for treatment of such earnings as recorded
				noncovered earnings, except that such evidence provided by the individual shall
				be taken into account only to the extent that such evidence does not relate to
				earnings for service with respect to which information regarding earnings has
				already been obtained by the Commissioner from the employer and only to the
				extent that such evidence does not result in a reduction in the individual's
				primary insurance amount as calculated under subparagraph (C).
								(E)(i)For purposes of
				determining the primary insurance amount under this subparagraph pursuant to
				subparagraph (B)(ii)(II)—
									(I)there shall first be computed an
				amount equal to the individual's primary insurance amount under paragraph (1)
				of this subsection, except that for purposes of such computation the percentage
				of the individual's average indexed monthly earnings established by
				subparagraph (A)(i) of paragraph (1) shall be the percent specified in clause
				(ii), and
									(II)there shall then be computed (without
				regard to this paragraph) a second amount, which shall be equal to the
				individual's primary insurance amount under paragraph (1) of this subsection,
				except that such second amount shall be reduced by an amount equal to one-half
				of the portion of the monthly periodic payment which is attributable to
				noncovered service performed after 1956 (with such attribution being based on
				the proportionate number of years of such noncovered service) and to which the
				individual is entitled (or is deemed to be entitled) for the initial month of
				his or her concurrent entitlement to such monthly periodic payment and old-age
				or disability insurance benefits.
									An individual's primary insurance amount determined
				under this subparagraph shall be the larger of the two amounts computed under
				this clause (before the application of subsection (i)).(ii)For purposes of clause (i), the
				percent specified in this clause is—
									(I)80.0 percent with respect to
				individuals who become eligible (as defined in paragraph (3)(B)) for old-age
				insurance benefits (or became eligible as so defined for disability insurance
				benefits before attaining age 62) in 1986;
									(II)70.0 percent with respect to
				individuals who so become eligible in 1987;
									(III)60.0 percent with respect to
				individuals who so become eligible in 1988;
									(IV)50.0 percent with respect to
				individuals who so become eligible in 1989; and
									(V)40.0 percent with respect to
				individuals who so become eligible in 1990 or thereafter.
									(F)(i)Any periodic payment
				which otherwise meets the requirements of subparagraph (A), but which is paid
				on other than a monthly basis, shall be allocated on a basis equivalent to a
				monthly payment (as determined by the Commissioner of Social Security), and
				such equivalent monthly payment shall constitute a monthly periodic payment for
				purposes of this paragraph.
								(ii)In the case of an individual who has
				elected to receive a periodic payment that has been reduced so as to provide a
				survivor's benefit to any other individual, the payment shall be deemed to be
				increased (for purposes of any computation under this paragraph or subsection
				(d)(3)) by the amount of such reduction.
								(iii)For purposes of this paragraph, the
				term periodic payment includes a payment payable in a lump sum if
				it is a commutation of, or a substitute for, periodic payments.
								(G)(i)In any case in which the
				primary insurance amount would otherwise be calculated under subparagraph
				(E)—
									(I)this paragraph shall not apply in the
				case of an individual who has 30 years or more of coverage; and
									(II)in the case of an individual who has more
				than 20 years of coverage but less than 30 years of coverage (as so defined),
				the percent specified in the applicable subdivision of subparagraph (E)(ii)
				shall (if such percent is smaller than the applicable percent specified in the
				following table) be deemed to be the applicable percent specified in the
				following table:
										
											
												
													If the number of the
													
													 individual’s years ofThe applicable
													
													 coverage (as so defined)
						is:percentage is:
													
												
												
													2985
													
													2880
													
													2775
													
													2670
													
													2565
													
													2460
													
													2355
													
													2250
													
													2145.
													
												
											
										
									(ii)For purposes of clause (i), the term
				year of coverage shall have the meaning provided in paragraph
				(1)(C)(ii), except that the reference to 15 percent therein shall
				be deemed to be a reference to 25 percent.
								(H)An individual’s primary insurance
				amount determined under this paragraph shall be deemed to be computed under
				paragraph (1) of this subsection for the purpose of applying other provisions
				of this title.
							(I)This paragraph shall not apply in the
				case of an individual whose eligibility for old-age or disability insurance
				benefits is based on an agreement concluded pursuant to section 233 or an
				individual who on January 1, 1984—
								(i)is an employee performing service to
				which social security coverage is extended on that date solely by reason of the
				amendments made by section 101 of the Social Security Amendments of 1983;
				or
								(ii)is an employee of a nonprofit
				organization which (on December 31, 1983) did not have in effect a waiver
				certificate under section 3121(k) of the Internal Revenue Code of 1954 and to
				the employees of which social security coverage is extended on that date solely
				by reason of the amendments made by section 102 of that Act, unless social
				security coverage had previously extended to service performed by such
				individual as an employee of that organization under a waiver certificate which
				was subsequently (prior to December 31, 1983)
				terminated.
								.
				(2)Conforming
			 amendments
					(A)Section 215(d)(3)
			 of such Act (42 U.S.C. 415(d)(3)) is amended—
						(i)by
			 striking subsection (a)(7)(C) each place it appears and
			 inserting subsection (a)(7)(F);
						(ii)by
			 striking subparagraph (E) and inserting subparagraph
			 (I); and
						(iii)by
			 striking subparagraph (D) and inserting subparagraph
			 (G)(i).
						(B)Section
			 215(f)(9)(A) of such Act (42 U.S.C. 415(f)(9)(A)) is amended by striking
			 (a)(7)(C) and inserting (a)(7)(F).
					4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to monthly insurance benefits for months
			 commencing with or after the 12th calendar month following the date of the
			 enactment of this Act. Notwithstanding section 215(f) of the Social
			 Security Act, the Commissioner of Social Security shall recompute
			 primary insurance amounts to the extent necessary to carry out the amendments
			 made by this Act.
		
